The questions presented for decision in this case are substantially the same as those discussed and decided in the case of King  Boozer v. State of Alabama, ante, p. 557,3 So. 2d 572, the two cases having been argued and submitted together.
It results therefore that the decree of the lower court is reversed and rendered on *Page 570 
the authority of King  Boozer v. State of Alabama, ante, p. 557, 3 So. 2d 572, this day decided.
Reversed and rendered.
GARDNER, C. J., and THOMAS, BOULDIN, and FOSTER, JJ., concur.
BROWN, J., dissents, being of the opinion the decree of the lower court should be affirmed.
KNIGHT, J., not sitting.